             Case 1:21-cv-00885-DLF Document 1-2 Filed 04/01/21 Page 1 of 1




*BMB2010770021*

30-APR-20

Dear Sir/Madam,

The National Visa Center (NVC) received all the requested documentation for this immigrant visa case.
The applicant is now in the queue awaiting an interview appointment overseas, where a consular officer
will adjudicate the applicant’s visa application.

The U.S. Embassy tells us what dates they are holding interviews, and NVC fills these appointments as
they become documentarily qualified. However, before applicants in a numerically limited (preference)
visa category can receive an appointment, their priority date must also be current. This can delay receipt
of an appointment.
You can track your priority date using the Visa Bulletin at https://usvisas.state.gov/visabulletin. NVC
schedules appointments one month in advance, but we cannot predict when an interview appointment will
be available.

When an appointment is available, we will notify the applicant, petitioner, and attorney (if applicable).
The applicant can prepare now by reading about the embassy’s interview requirements online at https://
nvc.state.gov/interview. Thank you for your patience.

The embassy may require additional documents at the interview. For example, if the following three items
are all true, the applicant must bring a new police certificate to the visa interview:

    •                            He or she is more than 16 years old;
    •                            The police certificate submitted to NVC was obtained more than one year
        ago; and
    •                            He or she still lives in the country that issued the certificate.

The applicant should not make any travel arrangements, sell property, or give up employment until the
embassy has issued a visa.

Sincerely,

National Visa Center

Case Number:                     BMB2010770021
Beneficiary's Name:              SWARN ARORA
Preference Category:             F4
Priority Date:                   21-DEC-04




                                                                                             EXHIBIT B
